In the
                               Court of Appeals
                       Second Appellate District of Texas
                                at Fort Worth
                                  No. 02-20-00159-CV

IN THE INTEREST OF S.W., A CHILD             §   On Appeal from the 360th District
                                                 Court
                                             §
                                                 of Tarrant County (360-670381-19)
                                             §
                                                 November 19, 2020
                                             §
                                                 Opinion by Chief Justice Sudderth


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that as to

Mother’s appeal there was no error in the trial court’s judgment but that Father’s appeal

should be dismissed. It is ordered that the trial court’s judgment terminating Mother’s

parental rights is affirmed but that Father’s appeal is dismissed for want of jurisdiction.

       It is further ordered that Mother shall pay all of the costs of this appeal for which

let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By    /s/ Bonnie Sudderth
                                             Chief Justice Bonnie Sudderth